t c summary opinion united_states tax_court william e and karen l kivett petitioners v commissioner of internal revenue respondent docket no 15448-04s filed date karen l kivett pro_se robert v boeshaar for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue under sec_7491 the burden_of_proof shifts to the commissioner if the taxpayer complies with the requirements to substantiate any item and maintains records and cooperates with reasonable requests for witnesses information documents meetings and interviews the facts of this case do not warrant a shift in the continued the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined against petitioners a deficiency of dollar_figure in federal_income_tax and the accuracy-related_penalty under sec_6662 for their tax_year the issues for decision are whether respondent properly determined gross_income under the bank_deposits method with respect to an activity conducted by karen l kivett petitioner and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence and or substantial_understatement of tax some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was yakima washington respondent’s determination arises solely from an activity conducted by petitioner there is no issue with regard to the income or expenses of petitioner’s spouse who was a federal employee the activity in question was referred to and described as a gifting club operated by petitioner this club wa sec_1 continued burden_of_proof to respondent under sec_7491 as to penalties the burden of production is on respondent the facts of this case as recited show that respondent has met that burden characterized by respondent as a pyramid wherein participants contributed money to petitioner that was deposited in petitioner’s bank account as additional participants made contributions to the club the previous contributors would go up one level and would move up again as further contributions were made at some level not indicated in the evidence the participants at the top level received either all or part of the most recent contributions made at the lowest level the record does not show how much or what percentage of these contributions went to petitioner for her services in conducting this activity respondent was unable to obtain any books_and_records from petitioner as she denied that such activity even existed respondent determined however that petitioner realized income from this activity and since no income from such activity was reported on petitioners’ joint income_tax return for through a bank_deposits analysis respondent concluded that petitioner realized net_income of dollar_figure from this gifting club during one of the witnesses at trial was a retired dentist who participated in the activity during the year at issue he participated because he was having financial problems and believed he could realize money from this activity according to his testimony each entry in the club was dollar_figure which could be made by one investor or split among several investors to make up the dollar_figure he participated a few times and did receive some moneys but was not sure whether he realized any net gains after two or three times he no longer participated in the activity in the notice_of_deficiency respondent determined that petitioner’s conduct of this activity resulted in petitioner’s earning dollar_figure during the year since no books_and_records were maintained by petitioner as to this activity respondent made the determination under a bank deposit analysis of petitioner’s bank account taxpayers are required under sec_6001 to keep such records as may be required to sufficiently establish gross_income 328_f2d_703 10th cir affg bassett v commissioner tcmemo_1963_10 if a taxpayer either fails to keep the required records or if the records do not clearly reflect income respondent is authorized under sec_446 to reconstruct income by a method which clearly reflects income id 32_tc_862 the bank_deposits method is an acceptable method of reconstructing income and may be used to establish the correct amount of income see michalowski v commissioner tcmemo_1976_192 and cases cited therein petitioner contends that the unexplained deposits of dollar_figure are accounted for by dollar_figure she borrowed from an insurance_company during approximately dollar_figure from another insurance_company as a result of an automobile accident and approximately dollar_figure she received from her mother thus petitioner argues these cash sources account for the moneys respondent contends were contributions of the participants in the gifting club the bank records exemplified in respondent’s bank_deposits analysis do not support petitioner’s argument with respect to the moneys that petitioner claims she received those moneys are credited in respondent’s analysis as nontaxable receipts respondent’s analysis further shows numerous deposits throughout the year from individuals in amounts of dollar_figure dollar_figure dollar_figure and dollar_figure thus lending credence that these deposits were intended for the gifting club in 102_tc_632 this court held the use of the bank_deposits method for computing unreported income has long been sanctioned by the courts 96_tc_858 affd 959_f2d_16 2d cir when a taxpayer keeps no books_or_records and has large_bank deposits the commissioner is not arbitrary or capricious in resorting to the bank_deposits method of computing income id bank_deposits are prima facie evidence of income 87_tc_74 and the taxpayer has the burden of showing that the determination is incorrect 64_tc_651 affd 566_f2d_2 6th cir in such case the commissioner is not required to show a likely source_of_income id although here she has done so the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge dileo v commissioner t c pincite as noted earlier petitioner kept no books_and_records the numerous deposits in her account throughout the year corroborated the testimonial evidence that indeed a gifting club existed and that the activity was conducted by and managed by petitioner the court is satisfied that in the bank_deposits analysis respondent made the proper allowances or credits for deposits that did not constitute gross_income petitioner presented no documentary_evidence to disprove respondent’s analysis accordingly the court sustains respondent’s determination that petitioner realized dollar_figure in income during the year at issue the remaining issue is respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for the year sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement of tax sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant drummond v commissioner tcmemo_1997_71 affd in part and revd in part without published opinion 155_f3d_558 4th cir however the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability sec_1 b income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 the facts of this case do not support petitioner she sponsored an activity for the purpose of generating income and in which she was quite successful there is little argument if any that can be made for petitioners’ exoneration of this penalty nor have petitioners advanced any argument respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
